

116 HR 2847 IH: No Passport Fees for Heroes’ Families Act
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2847IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Mr. Mitchell (for himself, Ms. Spanberger, Mr. Wilson of South Carolina, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo waive the fee for the issuance of a passport for a family member of a member of the Armed Forces
			 who is in a hospital or medical facility abroad, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Passport Fees for Heroes’ Families Act. 2.Waiver of passport fees for certain individualsSection 1 of the Passport Act of June 4, 1920 (22 U.S.C. 214) is amended, in the third sentence, by inserting from a husband, wife, domestic partner, child, parent, grandparent, brother, or sister of a member of the Armed Forces proceeding abroad to visit such member in a hospital or other medical facility; after funeral or memorial service for such member;.
		